DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0179173 ("Mandai").
Regarding claim 1, Mandai discloses a light receiver comprising: 
- a plurality of avalanche photodiode elements (36, Fig. 2, paragraph [0029], and 60, 62, Fig. 7) that can each be biased above a breakdown voltage by a bias voltage and can thus be operated in a Geiger mode (the photodiodes are single-photon avalanche photodiodes, paragraph [0029]), wherein the avalanche photodiode elements form a plurality of groups (70, Fig. 7), and 

Regarding claim 2, Mandai discloses the light receiver in accordance with claim 1, wherein the control unit (30, Figs. 1, 6-7) is configured to activate avalanche photodiode elements by increasing the bias voltage above the breakdown voltage (paragraphs [0032], [0039], sets excess bias voltages).
Regarding claim 3, Mandai discloses the light receiver in accordance with claim 1, wherein the control unit (30, Figs. 1, 6-7) is configured to deactivate avalanche photodiode elements by decreasing the bias voltage below the breakdown voltage (paragraph [0034]).
Regarding claim 4, Mandai discloses the light receiver in accordance with claim 1, wherein the control unit (30, Figs. 1, 6-7) is configured to change the sensitivity by an overvoltage assigned to the group above the breakdown voltage (paragraphs [0039], [0041], sets excess bias voltages within region higher than remaining pixels).
Claims 1, 5-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign Patent No. DE 102014207599 ("Bosch").
Regarding claim 1, Bosch discloses a light receiver comprising: 
- a plurality of avalanche photodiode elements (104, Figs. 5a, 6a, or 7a) that can each be biased above a breakdown voltage by a bias voltage and can thus be operated in a Geiger mode (the photodiodes are single-photon avalanche photodiodes, paragraph [0009]), wherein the 
- a control unit (device for activating avalanche photodiodes, paragraphs [0019]-[0022]) to change the sensitivity of the avalanche photodiode elements of a respective group (diode groups are activated and deactivated, paragraph [0060]), wherein the control unit is configured to respectively change the sensitivity of the avalanche photodiode elements of a group at at least one point in time assigned to the group, with different points in time being assigned to the groups (diode groups are activated offset from one another by two nanoseconds and deactivated again after two nanoseconds, paragraphs [0055], [0060], [0067]).
Regarding claim 5, Bosch discloses the light receiver in accordance with claim 1, wherein a time of flight measurement unit (time-to-digital converter, paragraph [0082]) is provided that is configured to determine a time of flight of a light pulse from the signals of the avalanche photodiode elements (measured transit time, paragraphs [0062], [0082]).
Regarding claim 6, Bosch discloses the light receiver in accordance with claim 1, wherein the points in time define at least one adaptation time window per group (two nanoseconds, paragraph [0060]) at whose start the control unit sets the avalanche photodiode elements to a sensitivity assigned to the group (activated, paragraph [0060]) and at whose end the control unit sets the avalanche photodiode elements to the previous sensitivity (deactivated again, paragraphs [0013], [0060]).
Regarding claim 7, Bosch discloses the light receiver in accordance with claim 1, wherein the points in time with respect to the different groups are distributed over an event time window (pulse length 400, Figs. 5b, 6a-6c, 7b, paragraph [0055]).
Regarding claim 8, Bosch discloses the light receiver in accordance with claim 7, wherein the event time window (400, Figs. 5b, 6a-6c, 7b) has a duration corresponding to a light pulse (light pulses 302, 304, 306, Figs. 5b, 6a-6c, 7b, paragraph [0055]).
Regarding claim 9, Bosch discloses the light receiver in accordance with claim 1, wherein the points in time are distributed (time shifted, paragraph [0063]) such that the avalanche photodiode elements of a different group are respectively alternatingly particularly sensitive (temporal activation/deactivation, paragraphs [0063], [0068]).
Regarding claim 10, Bosch discloses the light receiver in accordance with claim 9, wherein the points in time are distributed (time offset, paragraph [0060]) such that the avalanche photodiode elements of a different group are respectively alternatingly particularly sensitive with a periodic repetition (a period of two nanoseconds, paragraph [0060]).
Regarding claim 11, Bosch discloses the light receiver in accordance with claim 1, wherein the avalanche photodiode elements form a matrix arrangement (Figs. 4a, 5a, 6a, or 7a); and wherein each group (500, Figs. 5a, 6a, 7a) has at least one avalanche photodiode element in each matrix element in a subdivision of the matrix arrangement into a grid of matrix elements (each group has at least 4 elements, 2x2 sub-array, Figs. 5a, 6a, 7a).
Regarding claim 12, Bosch discloses the light receiver in accordance with claim 1, wherein the avalanche photodiode elements of two groups (the number of SPAD cells that are activated/deactivated can be variable, paragraph [0068], therefore the groups can be defined as in examiner-annotated Fig. 7a below) form a checkerboard pattern (the two groups, examiner-annotated Fig. 7, form a checkerboard pattern).

    PNG
    media_image1.png
    392
    481
    media_image1.png
    Greyscale

Regarding claim 18, Bosch discloses an optoelectronic sensor having at least one light receiver, wherein the light receiver comprises a plurality of avalanche photodiode elements (104, Figs. 5a, 6a, or 7a) that can each be biased above a breakdown voltage by a bias voltage and can thus be operated in a Geiger mode (the photodiodes are single-photon avalanche photodiodes, paragraph [0009]), wherein the avalanche photodiode elements form a plurality of groups (500, Figs. 5a, 6a, or 7a, paragraphs [0060], [0064]), and 
a control unit (device for activating avalanche photodiodes, paragraphs [0019]-[0022]) to change the sensitivity of the avalanche photodiode elements of a respective group (diode groups are activated and deactivated, paragraph [0060]), wherein the control unit is configured to respectively change the sensitivity of the avalanche photodiode elements of a group at at least one point in time assigned to the group, with different points in time being assigned to the groups (diode groups are activated offset from one another by two nanoseconds and deactivated again after two nanoseconds, paragraphs [0055], [0060], [0067]); and 
wherein the optoelectronic sensor has a light transmitter for transmitting a light signal (paragraphs [0015]-[0016], light pulse is transmitted/emitted at a specific time, LIDAR system, paragraph [0051]) and has a time of flight measurement unit (time-to-digital converter, 
Regarding claim 19, Bosch discloses the optoelectronic sensor in accordance with claim 18, wherein the sensor is a distance-measuring sensor (paragraph [0082]).
Regarding claim 20, Bosch discloses a method of detecting light using a plurality of avalanche photodiode elements that are each operated at least phase-wise at a bias voltage above a breakdown voltage and thus in a Geiger mode (the photodiodes are single-photon avalanche photodiodes, paragraph [0009]), wherein the avalanche photodiode elements form a plurality of groups and the sensitivity of the avalanche photodiode elements of a respective group is changed (diode groups are activated and deactivated, paragraph [0060]), wherein the sensitivity of the avalanche photodiode elements of a group is respectively changed at at least one point in time assigned to the group, with different points in time being assigned to the groups (diode groups are activated offset from one another, for example, by two nanoseconds and deactivated again after two nanoseconds, paragraphs [0055], [0060], [0067]).
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: two avalanche photodiode elements from two different groups that form a dual avalanche photodiode, where the avalanche effect .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2019/0181177 ("Kobayashi") discloses that when a parasitic capacitance exists between two adjacent photodiodes, the occurrence of an avalanche in one of the photodiodes would cause the cathode voltage of the second photodiode to drop temporarily, changing its sensitivity.  See paragraphs [0147]-[0149] and Figs. 9A and 9B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878